Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 1of9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION on] «

JUAN ANTONIO CORNEJO,

TDCJ No. 2030770, ~ 3
Petitioner, A

v. EP-21-CV-147-DCG

BOBBY LUMPKIN,

Director, Texas Department of

Criminal Justice, Correctional

Institutions Division,
Respondent.

Uh SR Se Le Ln SR IP SP IP SP SF

MEMORANDUM OPINION AND ORDER
Petitioner Juan Antonio Cornejo challenges Respondent Bobby Lumpkin’s custody of
him through a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254. Pet’r’s Pet.,
ECF No. 3. His petition is denied as time barred.
BACKGROUND AND PROCEDURAL HISTORY
The Court has jurisdiction pursuant to 28 U.S.C. § 1331 and venue is appropriate because
Cornejo was convicted and sentenced in the 34th Judicial District Court of E] Paso County,

Texas. Id. at p. 2; see 28 U.S.C. § 2254(a); 28 U.S.C. § 124(d)(3); Wadsworth v. Johnson, 235

 

F.3d 959, 961 (Sth Cir. 2000).

Cornejo was found guilty of capital murder for his role in in the shooting deaths of Luis
Fierro and Roberto Renteria. J. of Conviction by Jury (Cornejo v. State, No. 2012D05090 (34th
District Court of El Paso Cnty., Tex., Feb. 2, 2015)), pp. 134-35, ECF No. 13-18. He was
sentenced to life in prison. Id. at p. 134. His conviction was affirmed by the Eighth Court of
Appeals. J. (Cornejo v. State, No. 08-15-00039-CR (Tex. App.—El Paso May 4, 2018, no
pet.)), p. 1, ECF No. 13-23. He submitted a state application for a writ of habeas corpus. State

Writ (Ex parte Cornejo, WR-91,882-01 (Tex. Crim. App. Oct. 2, 2020)), pp. 13-28, ECF No. 13-
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 2 of 9

42. He alleged (1) the prosecutor engaged in misconduct, (2) his trial counsel provided
ineffective assistance, (3) he was denied his rights under the confrontation clause and the trial
court permitted the introduction of hearsay testimony, (4) the trial judge abused his discretion,
and (5) he was denied his due process rights. Id. at pp. 18-27. His state writ application was
denied by the Court of Criminal Appeals without written order on the findings of the trial court.
Action Taken (Ex parte Cornejo, WR-91,882-01 (Tex. Crim. App. Dec. 16, 2020)), p. 1, ECF
No. 13-29,

Cornejo now asserts four broad grounds for federal habeas relief. Pet’r’s Pet., pp. 6-7.
First, he claims the trial court erred when it (1) allowed a co-defendant’s wife to testify on what
her husband told her about the murders, (2) refused to permit his attorney to cross-examine the
co-defendant’s out-of-court statement, and (3) failed to give a limiting instruction on the co-
defendant’s out-of-court statement. Id. at p. 6. Second, he alleges the prosecution engaged in
misconduct when it presented the “false testimony” of Irma Lara, who claimed a co-defendant
told her that Cornejo held one of the victims down while the co-defendant shot him, and Cornejo
then killed the other victim. Id. Third, he maintains his counsel provided ineffective assistance
when he failed to (1) object to the “false testimony” of Irma Lara, (2) subpoena Cornejo’s cell
phone records to prove his innocence, and (3) subpoena witnesses to rebut the testimony ofa
“drunk” witness. Id. at p. 7. Finally, he asserts the trial judge abused his discretion when he
(1) denied his motion for a directed verdict, (2) permitted a “drunk” witness to testify after he
denied his motion to suppress an cyewitness lineup, (3) permitted the introduction of hearsay
evidence without cross-examination, (4) failed to give a limiting instruction on a co-defendant’s

out-of-court statement, and (5) allowed the introduction of hearsay testimony by the wife of a
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 3 of 9

victim. Id. He asks the Court for an evidentiary hearing on his issues. Id. [He also asks the
Court to find “the State knowingly used false testimony [which] influenced the jury’s decision in
finding [him] guilty.” Id.

TIMELINESS

The Antiterrorism and Effective Death Penalty Act (AEDPA) provides that claims under
28 U.S.C. § 2254 are subject to a one-year statute of limitations. 28 U.S.C. § 2244(d)(1). The
limitations period runs from the latest of four possible events: (1) when “the judgment became
final,” (2) when “the impediment to filing an application created by the State action in violation
of the Constitution and laws of the United States is removed, if the applicant was prevented from
filing by such State action,” (3) when “the constitutional right asserted was initially recognized
by the Supreme Court . . . and made retroactively applicable to cases on collateral review,” or (4)
when “the factual predicate of the claim or claims presented could have been discovered through
the exercise of due diligence.” Id. §§ 2244(d)(1)(A)-(D).

The limitations period is tolled by statute when “a properly filed application for State
post-conviction or other collateral review with respect to the pertinent judgment or claim is
pending.” Id. § 2244(d)(2). “{A]n application is ‘properly filed’ when its delivery and
acceptance are in compliance with the applicable laws and rules governing filings . . . [including]
the time limits upon its delivery.” Artuz v. Bennett, 531 U.S. 4, 8 (2000) (emphasis in original).

The limitations period is not jurisdictional and is subject to equitable tolling. Holland v.
Florida, 560 U.S. 631, 645 (2010). Equitable tolling is not, however, available for “‘garden
variety claims of excusable neglect.’” Lookingbill v. Cockrell, 293 F.3d 256, 264 (Sth Cir.

2002) (quoting Rashidi v. American President Lines, 96 F.3d 124, 128 (5th Cir. 1996)). It is
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 4of9

eee

justified only “‘in rare and exceptional circumstances.’” Cousin v. Lensing, 310 F.3d 843, 848
(Sth Cir. 2002) (quoting Davis v. Johnson, 158 F.3d 806, 811 (Sth Cir. 1998)). Such

ace

circumstances include situations where a petitioner is actively misled by the respondent, “‘or is
prevented in some extraordinary way from asserting his rights.’” Id. (quoting Coleman v.
Johnson, 184 F.3d 398, 402 (5th Cir. 1999)). However, “‘[e]quity is not intended for those who
sleep on their rights.’” Fisher v. Johnson, 174 F.3d 710, 715 (Sth Cir. 1999) (quoting Covey v.
Arkansas River Co., 865 I°.2d 660, 662 (5th Cir. 1989)). Rather, “‘[e]quitable tolling is
appropriate where, despite all due diligence, a plaintiff is unable to discover essential
information bearing on the existence of his claim.”” Id. at 715 n.14 (quoting Pacheco v. Rice,
966 F.2d 904, 906-07 (Sth Cir. 1992)).

The petitioner has the burden of proving his entitlement to equitable tolling. Phillips v.
Donnelly, 216 F.3d 508, 511 (5th Cir.), modified on rch’g, 223 F.3d 797 (Sth Cir. 2000). To
satisfy his:‘burden, he must show “‘(1) that he has been pursuing his rights diligently, and (2) that
some extraordinary circumstance stood in his way’” of timely filing his § 2254 motion.

Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v. DiGugliclmo, 544 U.S. 408, 418
(2005)).
ANALYSIS

As an initial matter, Cornejo docs not suggest an unconstitutional “State action”
prevented him from filing for federal relicf. 28 U.S.C. § 2244(d)(1)(3); Pet’r’s Pet., p. 9.
Further, his claims do not concern a constitutional right recently recognized by the Supreme
Court and made retroactive to cases on collateral review. 28 U.S.C. § 2244(d)(1)(C). Finally,

his claims were clearly discoverable, through the exercise of due diligence, well within a year
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 5of9

after his conviction became final. Id. § 2244(d)(1)(D). Thus, Cornejo’s limitations period
began to run when his judgment of conviction became final. Id. § 2244(d)(1)(A).

Cornejo was found guilty on January 9, 2015. Pet’r’s Pet., p. 2. His conviction was
affirmed by the Eighth Court on May 4, 2018. Id. at p.3. He did not file a petition for
discretionary review. Id. So, his judgment became final on June 4, 2018 when his time for
filing a petition for discretionary review expired.' Broussard v. Thaler, 414 Fed. App’x 686,

687 (5th Cir. 2011); Tex. Code Crim. Proc. Ann. art. 44.45(b)(2) (West) (allowing 30 days to file
a petition for discretionary review with the Texas Court of Criminal Appeals). Therefore, his
limitations period expired one year later, on June 4, 2019. He constructively filed his federal
petition on June 15, 2021, the day he signed it and presumably placed it in the prison mail
system. United States v. Patterson, 211 F.3d 927, 930 (Sth Cir. 2000) (citing Spotville v. Cain,
149 F.3d 374, 376 (Sth Cir. 1998)). Asa result, he submitted his federal petition approximately
two years beyond the AEDPA deadline.

Cornejo filed a state application for a writ of habeas corpus no carlier than September 21,
2020, the date he signed it. State Writ (Ex parte Cornejo, WR-91,882-01 (Tex. Crim. App. Oct.
2, 2020)), p. 28, ECF No. 13-42. Since he filed it long after the expiration of the AEDPA
limitations period, it cannot toll the limitations period. Palacios v. Stephens, 723 F.3d 600, 604
(Sth Cir. 2013).

Cornejo maintains the one-year statute of limitation does not bar his petition because he

had “very limited access to the law library” due to COVID-19.  Pet’r’s Pet., p.9. But he |

 

' The actual date fell on Sunday, June 3, 2018, but Rule 4.1 of the Texas Rules of Appellate Procedure pushed it
forward to Monday, June 4, 2018.
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 6 of 9

would likely agree that “COVID-19 measures have been in effect since March 2020.” Ramos

 

v. Lumpkin, SA-20-CA-01448-FB, 2021 WL 3410314, at *4 (W.D. Tex. Aug. 4, 2021). Asa
result, his argument regarding intermittent library access due to COVID-19 does little to explain
his delay in filing both his state and federal petitions after the AEDPA deadline had passed.

Furthermore, “placement in administrative segregation or solitary confinement is
generally not grounds for equitable tolling.” Madis v. Edwards, 347 F. App’x 106, 108 (Sth
Cir. 2009) (citing Miller v. Marr, 141 F.3d 976, 978 (10th Cir.1998) (holding limited library
access to federal statutes and Colorado case law was insufficient to establish extraordinary
circumstances warranting equitable tolling); Schaefer v. Stack, 641 F.2d 227, 228 (Sth Cir. 1981)
(holding under Florida law that imprisonment, even solitary confinement without adequate
access to a law library, does not toll statute of limitations)). And “the lack of legal training,
ignorance of the law, and unfamiliarity with the legal process are insufficient reasons to
equitably toll the . . . statute of limitations.” United States v. Petty, 530 F.3d 361, 366 (Sth Cir.
2008). “It is irrelevant whether the unfamiliarity is duc to illiteracy or any other reason.”
Turner v. Johnson, 177 F.3d 390, 392 (5th Cir. 1999) (citing Barrow v. New Orleans S.S. Ass’n,
932 F.2d 473, 478 (Sth Cir. 1991)).

Cornejo’s explanation for his delay in filing his federal petition is insufficient to support a
conclusion that he is entitled to equitable tolling. Moreover, on the record in this case, Cornejo
falls far short of exhibiting reasonable diligence in challenging his sentence and pursuing his
claims. Equity simply docs not call for tolling on the facts in Cornejo’s case.

The Court finds that Cornejo has not met his burden of showing “(1) that he has been
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 7 of 9 ,

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way” of
timely filing of a § 2255 motion. Lawrence, 549 U.S. at 336. It also finds that Cornejo’s
petition is time barred and that he is not entitled to equitable tolling.

EVIDENTIARY HEARING

A federal court’s review of claims previously adjudicated on the merits by a state court
“is limited to the record that was before the state court.” Cullen v. Pinholster, 563 U.S. 170,
185-86 (2011); Blue v. Thaler, 665 F.3d 647, 656 (5th Cir. 2011). A federal court will hold an
evidentiary hearing on claims not developed in State court proceedings only if the petitioner
shows that (1) a claim relies on a new, retroactive rule of constitutional law that was previously
unavailable, (2) a claim relics on a factual basis that could not have been previously discovered
by exercise of due diligence, or (3) the facts underlying the claim show by clear and convincing
evidence that, but for the constitutional error, no reasonable juror would have convicted the
petitioner. 28 U.S.C. § 2254(c)(2).

Cornejo’s petition asserts multiple claims already addressed—and rejected—by the state

 

courts. See Opinion (Cornejo v. State, No. 08-15-00039-CR (Tex. App.—El Paso May 4, 2018,
no pet.)), pp. 1-11, ECF No. 13-25; State Writ (Ex parte Cornejo, WR-91,882-01 (Tex. Crim.
App. Oct. 2, 2020)), pp. 13-28, ECF No. 13-42; Findings of Fact (Ex parte Cornejo, No.
2012D05090 (34th District Court of El Paso Cnty., Tex., Nov. 19, 2020)), pp. 17-22, ECF No.
13-39; Action Taken (Ex parte Cornejo, WR-91,882-01 (Tex. Crim. App. Dec. 16, 2020)), p. 1,
ECF No. 13-29. He does not now rely on a new rule of constitutional law or new evidence. He
is not entitled to an evidentiary hearing.

CERTIFICATE OF APPEALABILITY

A certificate of appealability “may issue... only if the applicant has made a substantial
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 8 of 9

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Gonzalez v. Thaler,
132 S. Ct. 641, 646 (2012). In cases where a district court rejects a petitioner’s constitutional
claims on the merits, “(t]he petitioner must demonstrate that reasonable jurists would find the
district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDanicl,
529 U.S. 473, 484 (2000). To warrant a grant of the certificate as to claims that the district court
rejects solely on procedural grounds, the petitioner must show both “that jurists of reason would
find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in its
procedural ruling.” Id.

Cornejo’s claims are clearly time barred and he is not entitled to equitable tolling. Thus,
reasonable jurists could not debate the denial of Cornejo’s petition for procedural reasons—or
find that his issues deserve encouragement to proceed. Méiller-El v. Cockrell, 537 U.S. 322, 327
(2003) (citing Slack, 529 U.S. at 484). Therefore, the Court shall not issue a certificate of
appealability.

CONCLUSIONS AND ORDERS

The Court concludes that Cornejo’s petition is time barred, Cornejo is not entitled to
equitable tolling, and it need not address the merits of Cornejo’s claims. The Court further
concludes that Cornejo is not entitled to a certificate of appealability. The Court, therefore,
enters the following orders:

IT IS ORDERED that Cornejo’s request for an evidentiary hearing is DENIED.

IT IS FURTHER ORDERED that Corncjo’s pro se “Petition under 28 U.S.C. § 2254
for Writ of Habeas Corpus by a Person in State Custody” (ECF No. 3) is DENIED, and his civil
cause is DISMISSED WITH PREJUDICE.

IT 1S FURTHER ORDERED that Cornejo is DENIED a certificate of appealability.

8
Case 3:21-cv-00147-DCG Document 14 Filed 09/13/21 Page 9of9

IT IS FURTHER ORDERED that all pending motions are DENIED.
IT IS FINALLY ORDERED that the District Clerk shall CLOSE this case.
SIGNED this _ | 4m ay of September 2021.

bear Lih-o—

DAVID C. GUADHRRAMA
UNITED STATES DISTRICT JUDGE
